Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION
Response to Amendment
No claims have been amended, canceled or added.
Claims 1-19 are pending examination.



Response to Arguments
I.	Applicant’s arguments, see Remarks filed 8/16/2021 with respect to the rejection(s) of claims 1-19 under Skala et al (USPN 10,354,325) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zegler et al (US 2013/0107764) in view of Kozat et al (US 2008/0089333).


Claim Rejections - 35 USC § 102
II.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

III.	Claims 1, 3, 5-6, 10, 12, 14-15 and 19 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Zegler et al (US 2013/0107764).
	
	a.	Per claim 1, Zeger et al
a processor (Figure 7, paras 0006, 0042, 0050-51); 
memory (Figure 7, paras 0050, 0053, 0056); 
a network interface (paras 0056); para 53, 56 and 
an application containing processor-executable instructions that, when executed by the processor (paras 0042, 0050-51), cause the processor to: 

receive a plurality of incoming transactions over a time period (paras 0020-21—receiving data packets over a period of time);

combine the plurality of incoming transactions using network coding to generate a composite message (paras 0016, 0054—combining incoming packets using network coding to generate a composite message);

send the composite message to one or more nodes in the network (paras 0016, 0022—send composite message to another network node); and

determine an adjusted time period based on an equilibrium constant parameter and a count of transactions in the plurality of incoming transactions received over the time period (paras 0024-25, 0031-39—determine increases and changes in time period based on a number of received packets and a coefficient parameter).

Claims 10 and 19 contain subject matter substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 3, Zeger et al teach the node claimed in claim 1, wherein the instructions, when executed, are to cause the processor to determine the adjusted time period by determining the adjusted time period based on the equilibrium constant parameter divided by the count of transactions (paras 0024-35—adjusted time period is a function based on the coefficient parameter divided by the packets).
Claim 12 contains subject matter substantially equivalent to the limitations of claim 3 and are therefore rejected under the same basis.
c.	Per claim 5, Zeger et al teach the node claimed in claim 1, wherein the instructions, when executed, are to further cause the processor to determine an average time paras 0029-31, 0037-39—average time period).
Claim 14 contains subject matter substantially equivalent to the limitations of claim 5 and are therefore rejected under the same basis.
d.	Per claim 6, Zeger et al teach the node claimed in claim 5, wherein the instructions, when executed, are to further cause the processor to send the average time period to one or more neighbouring nodes in the network of nodes (paras 0032-35, 0044, 0048—sending information regarding the coefficients used to generate the combinations).  
Claim 15 contains subject matter substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.


Claim Rejections - 35 USC § 103
IV.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

V.	Claims 2, 4, 7-9, 11, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zegler et al (US 2013/0107764) in view of Kozat et al (US 2008/0089333).

a.	Per claim 2, Zeger et al teach the node claimed in claim 1, with a repeatable system keeping track of time metrics to increase packet dissemination speed and/or the amount of data transferred per unit of time (paras 0016, 0021-22, 0024, 0031-39, 0054), yet fail to Kozat et al teach throughput probing for allowing the source node to adjust its rate during each session and tracking the fluctuations and updating the encoding functions over time (paras 0042, 46, 0100-101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Zeger et al and Kozat et al for the purpose of iteratively repeating the network coding process and probing in order to optimize the coding functions and continuously adjust the time periods/rates as necessary.
Claim 11 contains subject matter substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.
b.	Per claim 4, Zeger et al teach the node claimed in claim 3, with a total time period adjustment (paras 0029-30, 0037-39), yet fail to explicitly teach wherein the determining the adjusted time period is subject to a minimum time period that the adjusted time period cannot be below and a maximum time period that the adjusted time period cannot be above. However Kozat et al teach minimum and maximum rates for adjusting the time periods (paras 0101-105 and 109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Zeger et al and Kozat et al for the purpose of determining the min and max time period boundaries in order to 
Claim 13 contains subject matter substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis.
c.	Per claim 7, Zeger et al teach the node claimed in claim 1, as applied above and MPR coefficient based on MPR capabilities of each node, taken as the lowest MPR capability of the individual network nodes and random number generation of coefficients (paras 0024-25, 0043, 0048), yet fail to explicitly teach wherein the instructions, when executed, are to further cause the processor to initialize the equilibrium constant parameter based on one or more throughput estimates for one of more links to said one or more of the nodes. However Kozat et al teach estimating throughput between the networked nodes for determining the network coding function parameters (paras 0046, 0069 and 0104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Zeger et al and Kozat et al for the purpose of using throughput estimates to determine the coefficient/parameter initialization because the estimated throughput provides indicia for predicting the demands necessary for each session and transaction, such that resources and time may be allocated efficiently.
Claim 16 contains subject matter substantially equivalent to the limitations of claim 7 and are therefore rejected under the same basis.
d.	Per claim 8, Zeger et al teach the node claimed in claim 1, as applied above, with the MPR coefficient based on MPR capabilities of each node and T(i) are initially imposed based paras 0024-25, 0043-44, 0048), yet fail to explicitly teach wherein the instructions, when executed, are to further cause the processor to initialize the equilibrium constant parameter based on an estimated initial time period and an estimated initial count of transactions. However Kozat et al teach estimates for time-averaging capacity, bandwidth and throughput of each link until the end of the previous period for the network-coding function coefficients (paras 0046-51, 0071, 0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Zeger et al and Kozat et al for the purpose of using throughput and timing estimates to determine the coefficient/parameter initialization and coding functions because the estimated throughput and timing provides indicia for predicting what will be necessary for each session and transaction, such that resources and time may be allocated efficiently.
Claim 17 contains subject matter substantially equivalent to the limitations of claim 8 and are therefore rejected under the same basis.
e.	Per claim 9, Zeger et al teach the node claimed in claim 1, as applied above, with the determination of transmission time exceeded when source nodes exceed MPR coefficient, network coding usage conditions (paras 0024, 0033-39), yet fail to explicitly teach wherein the instructions, when executed, are to further cause the processor to determine that the count of transactions received in the time period exceeds a minimum count to use network coding, and wherein the combining and sending are conditional on that determination. However Kozat et al teach determining via throughput probing when the rate exceeds the minimum to use network coding (paras 0099-109).
Zeger et al and Kozat et al for the purpose of determining when the minimum count boundary has been exceeding in order to implement the appropriate coding functions based on the conditions and metrics of the networked nodes.
Claim 18 contains subject matter substantially equivalent to the limitations of claim 9 and are therefore rejected under the same basis.


Conclusion
VI.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Welin et al (US 2018/0331781) – performing enhanced network coding 
Coutinho et al (US 2017/0150299) – network coding of packets for improved network reliability
Zegler et al (USPN 9,544,126) – network coding for performance improvement
Wu et al (USPN 7,693,939) – packet routing metric using network coding 

VII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448